State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 2, 2017                   523258
________________________________

In the Matter of PATIQUE
   DONERLSON,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   November 29, 2016

Before:   Egan Jr., J.P., Lynch, Rose, Clark and Mulvey, JJ.

                             __________


     Patique Donerlson, Bedford Hills, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kathleen M.
Treasure of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier III determination finding her guilty of
violating prison disciplinary rules that prohibit possession of
contraband and possession of impermissible identification,
stemming from the discovery of paperwork in her cell that
contained personal information of another inmate. To the extent
that petitioner challenges the determination of guilt, she is
precluded from challenging the sufficiency of evidence supporting
the determination given her plea of guilty to both charges (see
                              -2-                  523258

Matter of Clarke v Venettozzi, 139 AD3d 1221, 1221 [2016]; Matter
of Shufelt v Annucci, 138 AD3d 1336, 1337 [2016]). We need not
address petitioner's remaining contentions as they relate to
additional charges for which petitioner was found not guilty.

     Egan Jr., J.P., Lynch, Rose, Clark and Mulvey, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court